UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7992


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DEWAYNE L. CREWS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:03-cr-70047-NKM-1)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne L. Crews, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United  States  Attorney, Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dewayne L. Crews appeals the district court’s order

denying     his       § 3582(c)(2)     motion      for     sentence     reduction.

However, because Crews served his original sentence and is now

confined    on    a    sentence    imposed    on   revocation     of    supervised

release, he is not eligible for § 3582(c)(2) relief.                     See U.S.

Sentencing Guidelines Manual § 1B1.10, p.s., cmt. n.5(A) (2012)

(“This section does not authorize a reduction in the term of

imprisonment imposed upon revocation of supervised release.”);

United States v. Morales, 590 F.3d 1049, 1051 (9th Cir. 2010)

(same).     Accordingly, we affirm the district court’s denial of

relief.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in   the   materials

before    this    court   and     argument   would   not    aid   the   decisional

process.



                                                                          AFFIRMED




                                         2